Citation Nr: 0825186	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-38 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the issue of whether the character of the veteran's 
discharge from the period of active service from April 27, 
1978, to January 15, 1980, is a bar to benefits.

2.  Whether the veteran's discharge from the period of active 
service from April 27, 1978, to January 15, 1980, is a bar to 
benefits.

3.  Entitlement to service connection for a psychosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to November 
1976 and from April 1978 to January 1980.  He was discharged 
from the latter period of service under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In a May 2007 decision, the Board remanded these issues for 
additional development.


FINDINGS OF FACT

1.  In an unappealed administrative decision made in July 
1980, the RO determined that the character of the veteran's 
discharge from service was a bar to benefits.

2.  Evidence received since the July 1980 decision pertains 
to an unestablished element of the claim and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's January 1980 discharge was under other than 
honorable conditions.

4.  The veteran was insane at the time of the majority of the 
offenses leading to his other than honorable discharge, the 
other offenses were minor, and his service was otherwise 
honest, faithful and meritorious. 

5.  The veteran's schizophrenic disability originated during 
active service.



CONCLUSIONS OF LAW

1.  The July 1980 administrative decision finding the 
character of the appellant's discharge from service to be a 
bar to benefits is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim as to the character of the veteran's discharge from 
service.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The appellant was insane at the time of the serious 
offenses leading to his discharge and his service was 
otherwise honest, faithful and meritorious; therefore he is 
not precluded from VA benefits.  38 U.S.C.A. §§ 101, 5107, 
5303(b) (West 2002), 38 C.F.R §§ 3.12, 3.354 (2007).

4.  A psychiatric disability was incurred in active military 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II. Whether the veteran's discharge from the period of active 
service from April 27, 1978, to January 15, 1980, was under 
dishonorable conditions.

Character of Discharge

The term 'veteran' means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b). 

Claimants are barred from receipt of VA compensation benefits 
if their discharge or release from service is considered to 
have been issued under dishonorable conditions.  This is the 
case if the discharge or release occurs following one of the 
following offenses: acceptance of undesirable discharge in 
lieu of trial by general court-martial; or willful and 
persistent misconduct.  38 C.F.R. § 3.12(d) (2007).

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense. "If it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6) (2007).

In the case at hand, the appellant was absent without leave 
(AWOL) from August 28 to October 15, 1978 (49 days), which 
resulted in an Article 15.  His second period of AWOL was 
from March 2 to March 13, 1979 (12 days), and his third 
period was from March 16 to December 9, 1979 (269 days).  The 
veteran signed a Request for Discharge for the Good of the 
Service in lieu of a trial by General Court-Martial.  He was 
counseled on numerous occasions concerning his actions but 
due to his dislike of the service and lack of rehabilitation 
potential, his request for discharge under Chapter 10 was 
accepted.

Service treatment records show assessments of anxiety, 
personality disorder, drug abuse, and rule out schizophrenic 
episode.  

In September 2003 the veteran underwent a VA examination.  
The examining physician wrote that the veteran had had a 
medical board in April and May 2000 and been given a 
diagnosis of schizophreniform and antisocial personality 
disorders.  He noted that the veteran had been hospitalized 
at Cherry Hill Hospital in October 2000 and was given a 
diagnosis of psychosis, NOS.  He was seen and examined in 
this facility in February 2002 and was given a diagnosis of 
schizophrenia chronic undifferentiated type. 

As to the question of whether the veteran was insane at the 
time of the commission of offenses that lead to his other 
than honorable discharge, the examiner stated that the 
veteran, at the time of discharge, did have a diagnosis of a 
schizophreniform disorder that had currently maturated and 
was now more accurately described as schizophrenia, chronic 
undifferentiated type.  He stated that this was a 
continuation of the diagnosis that had been made in the 
military.

The examiner noted that there was no mention whatsoever in 
the record at this time of any commission of any offense that 
led to his other than honorable discharge nor was there a 
copy of the VA regulations defining insanity in the claims 
folder.

As to the question of whether there was a medical diagnosis 
for a condition causing insanity, the examiner responded that 
schizophrenia was a medical diagnosis and there were no other 
contributing nonpsychotic conditions causing his symptoms.  
The veteran's schizophrenia was a chronic condition causing 
his symptoms.  He observed that the veteran's schizophrenia 
had its onset in 2000, and incorrectly stated that was on 
active duty at the time.

In an October 2003 memorandum to the physician who prepared 
the September 2003 report, the RO noted that it was providing 
the claims folder with a copy of the pertinent regulation 
defining insanity.  It summarized the relevant history and 
pointed out the correct service dates.  The RO asked for 
clarification of the examiner's opinion.

In a November 2003 report, the September 2003 VA examiner 
noted the findings made at the time of the September 2003 
examination.

He stated in response to the October 2003 memo and after 
review of the complete claims folder that at the time of 
discharge from the military there was no evidence to support 
a contention that the veteran was not sane.

In his April 2007 written argument, the veteran's 
representative, noted that the veteran contended that he was 
not of sound mind upon commission of the acts that led to his 
premature discharge from service.  He pointed out that there 
was no opinion as to the veteran's sanity at the time he 
committed the acts that lead to discharge. 

In its May 2007 remand, the Board agreed that there had been 
no opinion rendered as to whether the veteran was insane at 
the time of the commission of the acts that led to his 
discharge and therefore remanded theses issues in order to 
obtain an opinion.

The veteran underwent a VA examination in July 2007.  The 
examiner stated that based on a review of the veteran's 
medical record and claims file, as well as an in-person 
clinical interview with the veteran, it appeared that the 
veteran had experienced a long-standing psychotic disorder.  
As the veteran was a poor historian, it was not possible at 
the time to determine whether he met the full criteria for 
schizophrenia.  However, given the veteran's documented 
history of paranoia, hallucinations (hearing voices) and 
impaired social/occupational functioning along with a self-
report of visual hallucinations, he did meet the criteria for 
Psychosis, NOS.  

The veteran was unsure of the onset of the symptoms but given 
the documentation of his military medical records in his 
claims file, there was evidence that could be consistent with 
the presence of a psychotic disorder during his military 
service.  The examiner stated that it was important to note 
that the veteran also used illicit substances as a means to 
cope with his psychotic symptoms.  Specifically, it was 
difficult to determine whether the psychotic symptoms 
preceded the substance abuse or whether the substance abuse 
preceded the psychotic symptoms.  However, in context of his 
overall history, it did appear to be more likely than not 
that the veteran was experiencing psychotic symptoms while in 
the military. 

Regarding his mental state specifically at the time of his 
AWOL, per the veteran's report, he was hospitalized and 
hearing voices prior to being AWOL.  The examiner concluded 
that it appeared more likely than not that the veteran was 
insane at the time of the commission of the offense that led 
to his discharge.

Analysis

Reopening

In an unappealed administrative decision made in July 1980, 
the RO determined that the character of the veteran's 
discharge from service was a bar to VA benefits.  The veteran 
did not submit a notice of disagreement within one year of 
that decision and the decision has become final.  38 U.S.C.A. 
§ 7105.

New and material evidence is needed to reopen that issue.  
38 U.S.C.A. § 5108.  The evidence of record at the time of 
the July 1980 decision contained no information as to whether 
he was insane at the time he committed the acts that lead to 
his discharge under other than honorable conditions.  
Competent evidence received since that decision indicates 
that he was insane at the time he committed those acts.  This 
evidence was not previously of record, and pertains to a 
previously unestablished element necessary to substantiate 
that the character of discharge is not a bar to VA benefits.  
As such, the evidence is new and material, and the claim is 
reopened.   38 C.F.R. § 3.156(a).

Merits

The threshold question is whether the appellant was insane 
when he committed the acts leading to his discharge from 
service.  While one examiner concluded that the veteran was 
not insane at the time of his discharge from service, this 
opinion did not comment on whether the veteran was insane 
when he committed the acts leading to discharge.  The July 
2007 VA examiner provided the only opinion in this regard, 
and that opinion was in the affirmative.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that at the time he committed the offenses in question, 
the appellant met the definition of being insane as defined 
in 38 C.F.R. § 3.354(a). 

II.  Entitlement to service connection for schizophrenia.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The first element of a successful service connection claim is 
met in this case as treatment and examination reports reveal 
diagnoses of a psychiatric disorder. 

There is evidence of an incident in service, as the veteran's 
service medical records show multiple treatments for anxiety 
related occurrences.  Specifically, in December 1978 the 
veteran presented with complaints of intermittent anxiety and 
tension.   The diagnosis was situational anxiety.  Also in 
December 1978, the veteran was referred to an evaluation unit 
after a violent episode where he destroyed a barracks bed.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

The examiner who provided the July 2007 examination stated 
that there was evidence of a psychiatric disorder, psychosis, 
NOS.  It was not clinically possible to determine the exact 
onset of the disorder.  However, the veteran reported that he 
experienced psychiatric symptoms while in the military and 
his descriptions were largely consistent with those found in 
the claims file.  Additionally, psychotic disorders tended to 
onset during the late teens/early 20's and may first appear 
during times of stress.  The veteran's experience would be 
consistent with the typical pattern of onset of psychosis.  
The examiner concluded that in the context of the veteran's 
overall history, it appeared more likely than not that the 
psychiatric disorder of psychosis NOS did have its onset 
during his period of active service.  There was no evidence 
that this was present during his first period of active 
service but there was evidence that they were present during 
his second period of active service.

The July 2007 VA examiner's opinion is the only competent 
opinion on the question of whether the current disability can 
be linked to disease or injury in service.  His opinion is in 
favor of a link between an injury in service and the current 
disability.  The opinion was reportedly a product of a review 
of service medical records, and he had an accurate history 
before him.  

As the only competent opinion links the current back 
disability to service, the evidence is in favor of the grant 
of service connection.  Accordingly, the appeal is allowed.  
38 U.S.C.A. § 5107(b).



ORDER

New and material evidence having been received the issue of 
whether the character of the veteran's discharge from the 
period of active service from April 27, 1978, to January 15, 
1980, is a bar to benefits is reopened.

The character of the veteran's discharge from the period of 
active service from April 27, 1978, to January 15, 1980, is 
not a bar to VA benefits.  The appeal is granted. 

Entitlement to service connection for a psychosis is granted.



____________________________________________

Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


